Case 3:19-mj-00084-DJN Document 1 Filed 06/05/19 Page 1 of 2 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                    Richmond Division



UNITED STATES OF AMERICA,                              ) CRIMINAL NO. 3:19mj

        V.



DAMON J. SCOTT,

               Defendant,


                              CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


At all relevant times:


        1. The defendant, DAMON J. SCOTT, was on Fort Lee, Virginia, in the Eastern

District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.



                                       COUNT ONE


                                  (Citation No.6384680)

       On or about May 19, 2019, in the Eastern District of Virginia at Fort Lee,

Virginia, property administered by the Department of Defense, within the jurisdiction of

this Court and the special territorial jurisdiction of the United States, defendant, DAMON

J. SCOTT,did recklessly operate a motor vehicle on the highways of Virginia in a
 Case 3:19-mj-00084-DJN Document 1 Filed 06/05/19 Page 2 of 2 PageID# 2



manner that endangered the life, limb, and property of another person, to wit: losing

control of his car and striking a lamp post.

(In violation of Title 18, United States Code, Section 13, assimilating the 1950 Code of

Virginia, as amended. Section 46.2-852).



                                                 G.ZACHARY TERWILLIGER
                                                 UNITED STATES ATTORNEY



                                           By:              hi
                                                 Gabrielle S. Heim
                                                 Special Assistant United States Attorney
                                                 United States Attorney's Office
                                                 919 East Main Street, Suite 1900
                                                 Richmond, VA 23219
                                                 Phone:(804)765-1542
                                                 Fax:(804)765-1950
                                                 gabrielle.s.heim.mil@mail.mil
